Exhibit 99 FOR RELEASE – JULY 28, 2010 Corning Announces Second-Quarter Results Strength seen across all business segments CORNING, N.Y. — Corning Incorporated (NYSE:GLW) today announced its results for the second quarter 2010. Second-Quarter Highlights · Sales were $1.71 billion, an increase of 10% sequentially and 23% year over year. · Earnings per share were $0.58, a gain of 12% sequentially and 49% over a year ago. · Display Technologies’ wholly owned business volume increased more than 10% sequentially and more than 25% year over year. Samsung Corning Precision Materials Co., Ltd. volume was up more than 5% on a quarterly basis and more than 15% year over year. · Specialty Materials sales increased 31% sequentially and 77% year over year, the result of very strong Gorilla® glass sales. · Gross margin increased to 48% from 47% the previous quarter and by 7 percentage points over last year’s second quarter. Quarter Two Financial Comparisons Q2 2010
